Title: To George Washington from John Armstrong, 24 December 1773
From: Armstrong, John
To: Washington, George



Dear Sir
Carlisle [Pa.] 24th Decembr 1773

Your favours of the 28th Sepr from Annapolis, and that of the 10th Octobr from your Own House, I now most gratefully acknowledge, and shou’d have done it Sooner, had any promising conveyance occur’d. I have communicated your Sentiments and representation of the matter in question to sundry Gentlemen in Pennsylvania belonging to our reduc’d Tribe, who are all thankfully Sensible of that obvious candour with which you have wrote. Doctor Mercer who has also been kind enuff to write me at some length differs nothing from yours, only that in the important point of his Lordships inclinations or rather power to grant the Patents in that part of the World, the Dr has not been so explicit, but his Silence on that point is fully suppl’d by yr letters, and particularly from the paragraph you have quoted from the Governors letter to yr self—from which Paragraph, and particularly from the sundry phrases you have mark’d, some expectations may naturally be infer’d.
A report has lately prevail’d here, that by means of General Gage, the New Governmt (to be call’d Barrataria) is laid aside—The Suffering Traders to get the Soil, and the Country or Settlement at least for the present, to be thrown under the jurisdiction of the Governmt of Virginia—Shou’d this prove true, I shou’d think it much in our favour, as it wou’d extend the Powers of Lord Dunmore to the Western waters. I have also Seen a letter contradicting the above report, alledging that Dr Franklin had been able to Obviate the arguments advanc’d by General Gage again[s]t Erecting the New Governmt—but however that matter may be, Our Pretentions being replete with equity And, also so fairly comprehended in the natural construction of the Proclamation itself, that the best judges of law in Maryland & our Province have declar’d in favour of Provincials, nor shou’d we by any means give it up. Some it’s true have thought we were not Originally in the contemplation of his

Majesty’s Ministers—Supose that to have been the Case, yet for the reasons but now hinted, we shou’d make our just claim, and the Proclamation itself being the only true Standard or Test, whereby that fact can be determin’d, most certainly from the face of the Procn ’tis more apparent that we were, than that we were not within the designs of his Majesty & Ministers—And unless there is an Express prohibition to the Kings Governors respecting the Troops of the different Colonys (which can hardly be Suppos’d) there is not the least doubt, but sooner or later the Lands may Safely be granted, and the Surveys now or hereafter made on the footting of that Proclamation of 63, the Claim being kept up, will in my humble Opinion eventually succeed. The Officers of this Governmt have already been considerably Out of Pocket in paying for the Surveys and attending expences, and Captn Thompson is Soon to proceed to Williamsburgh, in order to Solicit a Deputation for the Surveys of the Pennsylvania Officers only, and State to Lord Dunmore & the Gentn of Your College what he has done, with the reasons of it &c. He is determin’d to Call on you, on his way out, and I make no doubt of your cordial advice & influence in what your better acquaintance there may dictate to you as most expedient—A Survey of about 1200 A[cre]s has been made for a Certain Dr Connelly and One Campbell of Fort Pitt since Lord Dunmore left that Place, somewhere about the great Falls, This Survey is very publickly said to be made in consequence of Some grant or promise of his Lordship when there to these Men together with the nomination or preference of the Spot, but of the express quantity I cannot be certain—and Connelly it’s Said is now at Williamsbgh Expecting a Confirmation of the Survey. I think this matter, which in Substance I believe to be fact, also argues in favour.
If weather & the River Potomack admit, I hope my Son, now returning from a Visit here, to his present Station near the Rappahannock, will have the pleasure of delivering you this Scrawl at Mountvernon. He has some thoughts of moving from that Place, and some intimations of another vacancy perhaps more agreeable at a place of which I immagin you have some acquaintance—but this intention to remove for prudential reasons he does not chuse to be known where he now lives, until he can be better determin’d, and on this point I know I need not

ask you to render him any assistance you may think of Service to him. As to his Character, altho’ I believe you wou’d forgive me, I rather leave that to other people, and so far as it may be a necessary foundation of your letter or advice, I beg leave to refer you to Doctor Mercer or Some of the Gentlemen where he lives, One of whom being a Member of yr General Assembly for the County of Lancaster you undoubtedly know, but as I expect he will either see you, or write you Soon, I shall not farther trespass—But that I am Dear Coll with great truth & Esteem Your Most Obedt & humble Servt

John Armstrong

